Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant's arguments filed 8/11/22 have been fully considered but they are moot in view of new grounds of rejection.
Admitted Prior Art
The rejection of claims 1 and 2, regarding cylindrical mesa shape and reflectivity of DBR 90-99%, based on the well-known in the art statement is taken to be admitted prior art (hereinafter APA) because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate, see MPEP 2144.03.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 that forms the basis for all obviousness rejections under this section made in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as obvious over Zhang et al. (6,888,871) hereinafter ‘871, and further in view of Pao (2019/0214787) hereinafter ‘787.
Regarding claim 1, Fig 1 of ‘871 discloses a surface-emitting laser structure with high heat dissipation, comprising:
1. 	“a thermally-conductive and electrically-conductive substrate [118];  
5a bonding layer [117] disposed on the thermally-conductive and electrically-conductive substrate; 
a galvanic isolation layer [109] disposed on the bonding layer, comprising a cylindrical opening; 
a P-type electrode [116], […] disposed in the cylindrical opening and 10located on the bonding layer; 
a P-type Bragg reflection [113] layer disposed on the P-type electrode and located in the cylindrical opening; 
a diode light-emitting layer [111] located in the cylindrical opening, and disposed on the P-type Bragg reflection layer;  
15an N-type Bragg band-pass reflection layer [106] disposed on the diode light-emitting layer, filling the cylindrical opening and covering the galvanic isolation layer; 
an N-type electrode [104] disposed […] on the N-type Bragg band-pass reflection layer, comprising a light-output opening [105] facing the 20cylindrical opening, a projection of the light-output opening formed by projecting the light-output opening on the galvanic isolation layer [109] completely covering the cylindrical opening; and 
an anti-reflection layer [not shown, see col. 2. ln 62-64] disposed on the N-type Bragg band-pass reflection layer and surrounded by the N-type electrode [104] to form in the light-output opening [105],
[…].”
The reference does not disclose verbatim that the VCSEL’s mesa (and therefore the openings in the galvanic isolation layer and in the n-type electrode) are circular or cylindrical in shape. However, Fig 2B shows a circular lens formed in the light output opening 105, thereby implying the cylindrical nature of the VCSEL’s mesa and the openings. Also, as evidenced by APA, it is well known in the art to etch a VCSEL mesa in a circular/cylindrical shape for at least the purpose of simplifying the manufacturing process, since etching rectangular mesas is more complex and is rarely practiced. 
The shape of the VCSEL’s mesa/opening is a matter of design choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed opening is significant. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

‘871 discloses a laser structure as described above, but does not discloses that:
an N-type electrode 104 is disposed “directly” on the N-type Bragg band-pass reflection layer 106.
Instead, ‘871 discloses that the electrode 104 is disposed on the substrate 101.
However, the examiner takes an official notice that intra-cavity electrodes are well known in the art of laser diodes. Positioning the electrode directly on the DBR layer allows for the substrate layer to be made non-conductive and to reduce the amount of current needed for light generation inside the active region.
It would have been obvious to one of ordinary skill in the art to modify the device of ‘871 by using intra-cavity n-electrode positioned directly on the n-DBR layer instead of an n-electrode positioned on the substrate, since the combination would yield the predictable result of conducting current to the active layer.
Thus, the claimed invention would have been obvious before the effective filing date of the claimed invention because “all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.
 ‘871 discloses a laser structure as described above, but does not disclose:
1. 	“an entirety of the p-type electrode being disposed in the cylindrical opening” and
“wherein the cylindrical opening is devoid of a current constraint layer”  
‘871 discloses an electrode 116 that extends around the sides of the mesa, and is ambiguous as to the presence of a current constraint layer inside the cylindrical opening.
However, designing a VCSEL that has a compact electrode layer that does not extend around the sides and a VCSEL that does not have a current constraint layer in the cylindrical opening is well known in the art of laser diodes. This allows for reduced current and a better contact to the DBR layer and it also allows for scaling down of the individual VCSEL’s size, along with numerous other advantages. These findings are supported by Figs 2-4 of ‘787, which disclose a cylindrical opening, a contact electrode layer 52 on top of the DBR layer 44, the entirety of the electrode 52 is inside the cylindrical opening (Fig 4), and discloses removing a current constraint layer 20 from inside the cylindrical opening (Figs 2-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of ‘787 into the device of ‘871 by: 1) forming a compact electrode layer inside the cylindrical opening and 2) not forming a current constraint layer inside the cylindrical opening of the isolation layer 109 in the device of ‘871, for at least the purpose of ensuring good electrical contact to the DBR layer and increasing the density of VCSELs in the light emission array.
Regarding claim 2, Fig 1 of ‘871 discloses the surface-emitting laser structure with high heat dissipation 11as describe above, in addition the reference discloses the N-type DBR 106 to be partially transmissive/reflective to allow light of desired wavelength to exit the resonator: 
252. 	“wherein light of a specific wavelength interval is allowed to pass through the N-type Bragg band-pass reflection layer,” 
	but does not disclose the specific percentage of the DBR transmittance/reflectance:
2.	“the N-type Bragg band-pass reflection layer comprises a reflectance of 90-99% and a transmittance of 1-10%”.  
	However, as evidenced by APA, Bragg mirrors that are 1-10% transmissive (90-99% reflective) are well known in the art and the transmittance/reflectance percentage is an art recognized variable that determines the desired amount of light that is allowed to exit the resonator.  Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to set the transmittance to 1-10% (90-99% reflective), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 
Regarding claims 3-4, ‘871 further discloses:
53. 	“wherein the galvanic isolation layer [109] comprises a plurality of cylindrical openings, and the surface-emitting laser structure [301- 303] comprises a corresponding number of the P-type Bragg reflection layers [113], the diode light-emitting layers [111], the N-type Bragg 10band-pass reflection layers [106], and the light-output openings [307-309].”  See Fig 3
4. 	“wherein each of the plurality of light-output openings comprises a circular shape in plan view, and the plurality of light-output openings are arranged in hexagonal closest [sic.] packing.” See col. 4 ln. 25-30
Contact Info
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M. A. GOLUB-MILLER whose telephone number is (571)272-8602.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/M. A. Golub-Miller/Primary Examiner, Art Unit 2828